Citation Nr: 0000084	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

What evaluation is warranted for the period from October 21, 
1996 for allergic sinusitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to October 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, which granted service 
connection for allergic sinusitis and assigned a 
noncompensable evaluation, effective October 21, 1996.  In an 
October 1998 rating decision, the RO assigned a 10  percent 
disability evaluation to the service-connected sinusitis.  As 
the 10 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

In October 1998, the RO granted service connection for 
bilateral carpal tunnel syndrome and for irritable bowel 
syndrome.  As such, the claims of entitlement to service 
connection for numbness of the fingers, and for soft stools 
are considered to be satisfied.  38 U.S.C.A. § 7105 (West 
1991). 


FINDING OF FACT

Since October 21, 1996, the veteran's allergic sinusitis has 
not resulted in three or more incapacitating episodes per 
year requiring prolonged antibiotic treatment, or more than 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for allergic sinusitis since October 21, 1996, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.97, Diagnostic Codes 6510 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran was seen on 
several occasions for upper respiratory infections and that 
she was diagnosed as having sinusitis.  An October 1996 
examination for service discharge reflects that the veteran's 
sinuses were found to have been normal.  On a contemporaneous 
report of medical history, the veteran denied having 
sinusitis.  During an April 1997 reserve examination, the 
veteran indicated that she had had sinusitis since 1987 which 
she treated with over the counter medications.  Physical 
examination disclosed normal sinuses.  

A June 1997 VA general medical examination report reflects 
that the veteran reported having a sinus attack about once a 
month, which she treated with an antihistamine and Tylenol.  
An examination of the sinuses showed that they transmitted 
light and were nontender to percussion.  The nares were 
moderately obstructed bilaterally, and there was bilateral 
swelling of the turbinate.  There was a moderate amount of 
postnasal discharge on the posterior pharynx.  The tonsils 
were very small and atrophic.  The nasal mucous membrane 
looked normal.  X-rays of the sinuses were normal.  The 
diagnosis was allergic sinusitis. 

VA and private treatment reports, dating from January to 
August 1998, reflect that when seen by VA in April 1998, it 
was reported that the veteran experienced a lot of post nasal 
drip which caused nausea.  At that time, the examiner 
indicated that the veteran was asymptomatic.  The veteran 
reported having "episodes" about three to four times per 
month and with retro orbital pain.  The veteran denied a 
history of nasal discharge.  Examination of the sinuses 
revealed that they were nontender.  The mucosa on the right 
side of the nose was somewhat swollen.  The veteran was given 
a nasal spray.  

When seen by VA in June 1998, the veteran complained of 
having headaches and sinus problems and that she used 
inhalers.  In August 1998, the veteran's sinuses were 
reported to have been essentially normal by a VA examiner.  

During an August 1998 hearing at the RO in Manchester, 
Vermont, the veteran testified that she experienced headaches 
associated with her sinusitis at least three times a month 
and that they made her sick to her stomach.  The veteran 
related that she had no choice but to work through her 
headaches, which occurred about every two weeks.  

During a September 1998 VA examination, the examiner noted 
that he had reviewed the claims file prior to the 
examination.  The veteran reported that the veteran took 
Vancenase for her sinuses.  She complained of a continual 
post-nasal drip, a frontal headache and that she had 
difficulty breathing at times as a result of her sinusitis.  
She denied exertional dyspnea.  The veteran stated that she 
had chronic sinusitis with severe headaches which occurred 
three times a month, but that she was able to work despite 
the headaches.  Examination of the sinuses revealed definite 
tenderness over the frontal sinuses.  The septum was in mid-
line.  There was slight obstruction of the nares on the right 
side in the area of approximately 20 percent.  Diagnoses of 
chronic sinusitis and headaches secondary to sinusitis were 
entered by the examiner.  The use of antibiotic treatment by 
the veteran was not noted.

A VA general medical examination report, dated in November 
1998, reflects that the veteran complained of having 
headaches as a result of chronic sinusitis.  The report, 
however, is devoid of any clinical findings with respect to 
her sinuses.  

II.  Analysis

The veteran's claim for a rating in excess of 10 percent for 
the service-connected sinusitis is well grounded, meaning it 
is plausible.  The Board finds that all relevant evidence has 
been obtained with regard to this claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist her.  38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

In a September 1997 rating decision, the RO granted service 
connection for sinusitis and assigned a noncompensable 
evaluation, effective October 21, 1996, the date the veteran 
separated from active duty.  In an October 1998 rating 
decision, the RO assigned a 10 percent disability evaluation 
for sinusitis and that evaluation has is now in effect.  The  
United States Court of Appeals for Veterans Claims has held 
that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510 a 10 
percent evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An "incapacitating episode" of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97 (1999).

As for whether a rating higher than 10 percent is warranted, 
the Board notes that a 30 percent rating requires three or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment, or more than six non- incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  

The medical evidence of record reflects that the veteran has 
complained of having sinusitis with frequent headaches, which 
she describes as severe; continuous post-nasal drip; and, on 
occasion, difficulty breathing.  Significantly, however, 
despite the appellant's subjective complaints, and while the 
veteran was found in September 1998 to have chronic 
sinusitis, she has never been on prolonged antibiotic 
treatment since her separation from active duty, she has had 
no incapacitating episodes requiring total bed rest, and 
there is no objective evidence that her sinusitis has been 
manifested by purulent discharge or crusting since discharge 
.  Hence, there is neither competent evidence that the 
veteran's sinusitis is manifested by three or more 
incapacitating episodes of sinusitis which require antibiotic 
treatment, nor competent evidence demonstrating that the 
disorder causes more than six non-incapacitating episodes per 
year which are characterized by headaches, pain and purulent 
discharge.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
evaluation in excess of 10 percent for allergic sinusitis.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Assignment of a rating in excess of 10 percent for allergic 
sinusitis from October 21, 1996 is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

